On Motion for Rehearing.
On further consideration and analysis of the evidence, we conclude that it was sufficient to support the jury finding that the truck causing the accident was one belonging to appellant, and was being operated at the time by an employee of appellant on the latter's errand. We will restate the substance of the evidence. Shortly after the accident the constable at Bishop went from the scene of the accident in pursuit of the "hit and run" truck, a description of which had been furnished him. After going a few miles he overtook a truck answering that description, examined it, found marks on it identifying it with the offending truck. In response to questions, the negro driver told the constable that he was "working" for appellant, and that the truck belonged to the latter. Subsequently, one of the partners constituting appellant admitted that on the night of the accident one of appellant's north-bound trucks, operated by a negro driver, passed along the road on which the accident occurred. Appellant did not put this driver on the witness stand to refute any of this testimony, which was therefore uncontroverted. We conclude that this testimony, considered in connection with the failure of appellant to produce said driver as a witness, is sufficient to take to the jury the issue of whether the offending truck was in fact owned by appellant and operated by its driver. The admission of the individual appellants that one of their trucks was being operated on that road that night by one of its drivers is sufficient, in connection with the other facts proven, to raise the inference that said driver was operating the truck in the course of his employment.
We conclude that the judgment should be affirmed in accordance with the opinion of Associate Justice COBBS. Accordingly, appellee's motion for rehearing is granted, the majority opinion withdrawn, and the judgment affirmed.